DETAILED ACTION


Status
This communication is in response to the application filed on July 9, 2020.  Claims 1-20 are pending and presented for examination.  Of the pending claims, Claims 1, 12 and 20 are independent claims.

The present application, filed after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the America Invents Act (AIA ). 


Priority/Benefit Claim
No claim(s) for benefit or priority exists in this application and, therefore, the effective filing date of this application is its filing date of July 9, 2020.



Information Disclosure Statement (IDS)
No IDS has been filed at this time.

Applicant is notified of 37 CFR 1.51(d): “Applicants are encouraged to file an information disclosure statement in nonprovisional applications.”

Applicant is notified of 37 C.F.R. 1.56, which states that each inventor named in the application has a duty to disclose information material to patentability.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification” (MPEP § 2111).  In view of this standard and based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 1-20 are rejected as ineligible subject matter under 35 U.S.C. 101.

Step 1:  Claims 1-20 satisfy Step 1 enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

Step 2A:  Claims 1-20 are rejected under § 101 because Applicant’s claimed subject matter is directed to an abstract idea without significantly more.  The rationale for this finding is that Applicant’s claims recite identifying a user based on comparing/matching biometric data received from the user (e.g., via physical interactions of the user) and information known about the user (i.e., via one or more stored action metrics) as more particularly recited in the pending claims save for recited (non-abstract claim elements): a user device; user activity data collected at the user device over a time period; physical interactions of a user with the user device over the time period; each of the recited steps/processes of receiving data, storing data and sending data; (Claim 2) a web browser executing at the user device; and (Claims 4 and 13) generating a new sub-user account; (Claim 12 and corresponding dependent claims) a system comprising a processing device in communication with a memory storage, the processing device being configured to execute instructions stored in the memory storage; and (independent Claim 20) a non-transitory computer readable medium having stored thereon instructions for processing user activity data associated with a master user account, the instructions including machine executable code executable by at least one processor to cause the at least one processor to operate.  However, identifying a user based on comparing/matching biometric data received from the user (e.g., via physical interactions of the user) and information known about the user (i.e., via one or more stored action metrics), as currently recited in the pending claims and further explained below, is within a certain method of organizing human activity — (i) fundamental economic principle or practice; (ii) commercial interaction (including advertising, marketing or sales activities or behaviors; business relations) such as in view of Claims 9-10 and 17-18; and/or (iii) managing personal behavior or relationships/interactions between people.  MPEP 2106.04(a)(2)(I) provides examples of “fundamental economic principles or practices” and MPEP 2106.04(a)(2)(II)(A)-(B) provides additional discussion and examples of commercial or legal interactions.  This judicial exception (i.e., abstract idea exception) is not integrated into a practical application because each claim as a whole, having the combination of additional elements beyond the judicial exception(s), does not integrate the exception into a practical application of the exception and, therefore, the pending claims are “directed to” a judicial exception under USPTO Step 2A.  More specifically, each claim as a whole does not appear to reflect the combination of additional elements as: (1) improving the functioning of a computer itself or improving another technology or technical field, (2) applying the judicial exception with, or by use of, a particular machine/manufacture that is integral to the claim, (3) effecting a transformation or reduction of a particular article to a different state or thing, or (4) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Instead, any improvement is to the underlying abstract idea of user identification/detection based on comparing received and stored information (i.e., to find a match between the received and stored data regarding a human user).  SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, 2018 U.S. App. LEXIS 12590, Slip. Op. 13 (Fed. Cir. May 15, 2018) (“What is needed is an inventive concept in the non-abstract realm.”).  Although the claims require a comparison to exist between data and metrics, this technique is not positively claimed and encompasses a mathematical concept in the form of figuring out similarities or differences between sets of data, equations, and calculations which also have been determined to constitute abstract ideas.  See Memorandum, "Grouping of Abstract Ideas" and cases cited in footnote 12, such as enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance (84 Fed. Reg. 50).  As noted on page 4 of the “October 2019 Update: Subject Matter Eligibility” issued by the USPTO, Examiner notes that a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.  For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation (BRI) of the claim, in light of the specification, encompasses one or more mathematical calculations.  Applicant’s additional elements, taken individually and in combination, do not appear to be integrated into a practical application since they embody mere instructions to implement the abstract idea on a computer or mere use of a computer as a tool to perform the abstract idea, do no more than generally linking the use of the abstract idea to a particular technological environment or field of use (e.g., a computer network, such as “an e-commerce environment” as noted at paragraph [0044] of U.S. Patent Application Publication No. 2022/0012773 of LEE et al. (hereinafter “Lee”), which corresponds to this patent application), and amount to no more than combining the abstract idea with insignificant extra-solution activity including each of Applicant’s recited operations or processes of receiving data, storing data and sending data as explained below in greater detail.  For the reasons discussed above, Applicant’s pending claims are directed to an abstract idea that is not integrated into a practical application.

Step 2B:  Under Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014), Applicant’s instant claims do not recite limitations, taken individually and in combination, that are sufficient to amount to “significantly more” than the abstract idea because Applicant’s claims do not recite, as further explained in detail below, an improvement to another technology or technical field, an improvement to the functioning of a computer itself, an application with or by a particular machine, a transformation or reduction of a particular article to a different state or thing, unconventional steps confining the claim to a particular useful application, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (e.g., a computer network, such as “an e-commerce environment” per Lee at paragraph [0044]).  Examiner notes that each of Claims 1-11 is drawn to a method; however, the method steps do not recite, require, or indicate implementation by a particular machine since none of limitations recited in Applicant’s method claims are performed by any computer or processing device.  Even if a computer/machine was implied in Claims 1-11, Applicant’s claim limitations taken individually and in combination would be merely instructions to implement the abstract idea on a computer and would require no more than generally linking the use of an abstract idea to a particular technological environment or field of use (e.g., a computer network, such as “an e-commerce environment” per Lee at paragraph [0044]), and having the abstract idea combined with insignificant extra-solution activity including each of Applicant’s recited operations or processes of receiving data, storing data and sending data as explained below in greater detail.  Examiner also notes that albeit limitations recited in the Claims 12-20 are performed by the generically recited “processing device” (Claims 12-14 and 17-19) and “at least one processor” (Claim 20), the claim limitations taken individually and in combination are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to generally link the abstract idea to a particular technological environment or field of use (e.g., a computer network, such as “an e-commerce environment” per Lee at paragraph [0044]), and no more than a combination of the abstract idea with insignificant extra-solution activity including each of Applicant’s recited operations or processes of receiving data, storing data and sending data.  As mentioned above, the claim elements in addition to the abstract idea include: a user device; user activity data collected at the user device over a time period; physical interactions of a user with the user device over the time period; each of the recited steps/processes of receiving data, storing data and sending data; (Claim 2) a web browser executing at the user device; and (Claims 4 and 13) generating a new sub-user account; (Claim 12 and corresponding dependent claims) a system comprising a processing device in communication with a memory storage, the processing device being configured to execute instructions stored in the memory storage; and (independent Claim 20) a non-transitory computer readable medium having stored thereon instructions for processing user activity data associated with a master user account, the instructions including machine executable code executable by at least one processor to cause the at least one processor to operate.  However, each of these components is recited at a high level of generality that taken individually and in combination perform corresponding generic computer functions of receiving, identifying, storing, generating, determining, comparing and sending — there is no indication that the combination of elements improves the functioning of a computer or improves any other technology since the additional elements taken individually and collectively merely provide conventional computer implementations known to the industry.  Furthermore, Examiner notes that none of the processes/steps recited in the pending claims taken individually and in combination impose a meaningful limit on the claim’s scope since none of recited processes/steps taken individually and in combination involve activity that amounts to more than generic computer functions/activity.  The steps/processes of receiving, identifying, storing, generating, determining, comparing and sending, as currently recited individually and in combination in Applicant’s claims, are considered to be generic computer functions since they involve having the abstract idea combined with insignificant extra-solution activity (i.e., receiving data, storing data and sending data), and generally linking the use of an abstract idea to a particular technological environment or field of use previously known to the industry — each of the steps of receiving encompasses a data input/loading or retrieving function performed by virtually all general purpose computers {see Alice Corp., 134 S. Ct. at 2360; see Ultramercial, 772 F.3d at 716‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014); and see Mayo Collaborative Serv. v. Prometheus Labs., Inc., 566 U.S. __, 132 S.Ct. 1289, 101 USPQ2d 1961 (2012)}; each of the steps of identifying and determining encompasses a data recognition/inquiry function or retrieving function performed by virtually all general purpose computers {see Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014), hereinafter “Content Extraction”, for data recognition); each of the steps of storing is a data saving or depositing function performed by virtually all general purpose computers {see Alice Corp., 134 S. Ct. at 2360; Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988 (Fed. Cir. 2014), hereinafter “Cyberfone”; and Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014), hereinafter “Content Extraction”, for data storage}; and each of the steps of comparing encompasses a simple mathematical/statistical function performed by virtually all general purpose computers {see Alice Corp., Bilski, Freddie Mac, and In re Abele}; and each of the steps of generating and sending encompasses a data output/transmittal function performed by virtually all general purpose computers {see Ultramercial, 772 F.3d at 716‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); and see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014)}.  Also see the “July 2015 Update: Subject Matter Eligibility” document, at page 7, second and sixth bullet points (July 30, 2015) regarding various well‐understood, routine, and conventional functions of a computer.  Employing well-known computer functions individually and in combination to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the computer-implemented abstract idea in Flook (Parker v. Flook, 437 U.S. 584, 19 U.S.P.Q. 193 (1978)) to petrochemical and oil-refining industries was insufficient.  For the reasons discussed above, Applicant’s pending claims do not satisfy Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

Consequently, based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  For information regarding 35 U.S.C. 101, please see Subject Matter Eligibility (SME) guidance and instructional materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and updates regarding SME under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph(s) of AIA  35 U.S.C. 102 that form(s) the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under America Invents Act (AIA ) 35 U.S.C. § 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0273040 of Novick et al. (hereinafter “Novick”).
Regarding Claim 1, Novick discloses a method of processing user activity data associated with a master user account, the method comprising: 
receiving user activity data associated with a master user account, the user activity data collected at a user device over a time period (e.g., “differentiating among users of a computerized service or among users of an electronic device” —Novick at ¶ [0024]; “detect a usage pattern in the application, such as, online banking, e-commerce… social networks, etc.” —Novick at ¶ [0174]; “a behavioral profile of the account owner as constructed in previous/past/historical usage-sessions in that account; …detecting…interactions that are performed in the account… a typical behavioral profile of a legitimate…account owner” —Novick at ¶ [0072]; “multiple user profiles, corresponding to various users of the computerized service. A user may have a single stored profile; or a user may have multiple stored profiles that correspond to multiple usage sessions of that user (e.g., across multiple days; or across multiple usage sessions that begin with a log-in…)” —Novick at ¶ [0461]; “user-specific profiles which may comprise cognitive and…behavioral user-specific traits” —Novick at ¶ [0561]; “differentiate or distinguish between: an authorized user versus an unauthorized user; …a first authorized user and a second authorized user (e.g., husband and wife accessing a joint bank account; or two managers…accessing a business bank account); a first authorized user and a second, unauthorized, user (e.g., a parent accessing a bank account; and a son or daughter using the banking website after the parent has left the computing device without logging-out); and/or for other user identity detection purposes, user identity verification purposes, user authentication purposes, security purposes, fraud detection purposes, fraud mitigation purposes, or the like” —Novick at ¶ [0223]; “two users using one computing device” —Novick at ¶ [0621]; and Novick at ¶¶ [0161], [0172], [0174], [0229], [0381] and [0621]); 
receiving user biometric data associated with the master user account, the user biometric data generated based on physical interactions of a user with the user device over the time period (e.g., “biometric traits (e.g., mouse movements, mouse clicks, keystrokes)” —Novick at ¶ [0161]; “differentiating among users of a computerized service or among users of an electronic device” —Novick at ¶ [0024]; “differentiating between (i) said user and (ii) one or more other users, based on a subsequent analysis of subsequent on-screen movements of the on-screen pointer” —Novick at ¶ [0134]; and Novick at ¶¶ [0161], [0168], [0172], [0174], [0229], [0381] and [0621]); 
identifying a matching sub-user account corresponding to the user within the master user account based on a comparison between the user biometric data and one or more stored action metrics associated with the master user account (e.g., “differentiating among users of a computerized service or among users of an electronic device” —Novick at ¶ [0024]; “comparator/matching module may compare or match, between: (i) values of user-specific features that are extracted in a current user session (or user interaction), and (ii) values of respective previously-captured or previously-extracted user-specific features (of the current user, and/or of other users…)…. the comparator/matching module may compare between the current ad-hoc user profile, and one or more previously-stored user profiles that are stored in the database” —Novick at ¶ [0463]; “A match is indicative of the identity of the computer user” —Novick at ¶ [0267]; Novick at ¶¶ [0181], [0187], [0268] and [0381]; and “statistical correlation, or statistically-significant correlation, or any other type of relation or indication or matching between two parameters or between groups of values” —Novick at ¶ [0382]); and 
storing the user activity data in association with the matching sub-user account within the master user account (e.g., “system may build and update an interaction behavioral model” —Novick at ¶ [0168]; “Profile constructor module may utilize a learning algorithm to construct a user profile based on the one or more user-specific traits identified by trait extractor and stored in trait repository” —Novick at ¶ [0365]; “machine learning techniques… to build or generate a template model or a profile…and then compare subsequent instance(s) or sample(s) to the pre-built (and locally stored, or remotely stored) model or profile” —Novick at ¶ [0392]; “a behavioral profile of the account owner as constructed in previous/past/historical usage-sessions in that account; …detecting…interactions that are performed in the account… a typical behavioral profile of a legitimate…account owner” —Novick at ¶ [0072]; and Novick at ¶¶ [0229], [0269], [0322], [0344] and [0381]).

Regarding Claim 2, Novick discloses the method of claim 1, wherein the user activity data comprises activity data collected by a web browser executing at the user device and wherein the user biometric data comprises biometric data corresponding to input received by the web browser (e.g., “web-browser running on end-user device” —Novick at ¶ [0036]; “computer's browser to collect any cursor movements and keystrokes of a user's response” —Novick at ¶ [0314]; “one or more applications (e.g., …a web browser…”—Novick at ¶ [0473]; and Novick at ¶¶ [0033], [0161], [0172], [0174] and [0460]).

Regarding Claim 3, Novick discloses the method of claim 1, wherein the user activity data comprises browser history data (e.g., previous/past/historic usage sessions —Novick at ¶¶ [0068] and [0072]; “web-browser running on end-user device” —Novick at ¶ [0036]; “computer's browser to collect any cursor movements and keystrokes of a user's response” —Novick at ¶ [0314]; “a behavioral profile of the account owner as constructed in previous/past/historical usage-sessions in that account; …detecting…interactions that are performed in the account… a typical behavioral profile of a legitimate…account owner” —Novick at ¶ [0072]; “multiple user profiles, corresponding to various users of the computerized service. A user may have a single stored profile; or a user may have multiple stored profiles that correspond to multiple usage sessions of that user (e.g., across multiple days; or across multiple usage sessions that begin with a log-in…)” —Novick at ¶ [0461]; “one or more applications (e.g., …a web browser…” —Novick at ¶ [0473]).

Regarding Claim 4, Novick discloses the method of claim 1, wherein identifying the matching sub-user account comprises: generating a new sub-user account for the user responsive to the comparison between the user biometric data and the one or more stored action metrics associated with the master user account not identifying a match; and storing the user activity data in association with the new sub-user account (e.g., Novick at ¶¶ [0381] and [0623]–[0627]).

Regarding Claim 5, Novick discloses the method of claim 1, wherein the user biometric data comprises at least one of: keystroke dynamic data, mouse dynamic data, and touchscreen data (e.g., keyboard/keystroke data —Novick at ¶ [0172]; “one or more input units 114 (e.g., touch-screen, physical keyboard, physical keypad, on-screen keyboard, on-screen keypad, computer mouse, …touch-pad, … pointing device…)” —Novick at ¶ [0033]; “all the user interactions via keyboard, mouse, touch-screen, and/or other input units” —Novick at ¶ [0460]; “user interaction… (mouse-related, keyboard-related, touch-screen related) —Novick at ¶ [0573]; and Novick at ¶¶ [0172]–[0173]).

Regarding Claim 6, Novick discloses the method of claim 1, wherein identifying a matching sub-user account corresponding to the user within the master user account based on a comparison between comparing the user biometric data and the one or more stored action metrics associated with the master user account comprises: 
determining a current action metric based on the user biometric data (e.g., “Continuous authentication, also known as ‘transparent continuous authentication’ (TCA) involves the collecting of information in the background throughout a user session” —Novick at ¶ [0279]; “differentiating among users of a computerized service or among users of an electronic device” —Novick at ¶ [0024]; “comparator/matching module may compare or match, between: (i) values of user-specific features that are extracted in a current user session (or user interaction), and (ii) values of respective previously-captured or previously-extracted user-specific features (of the current user, and/or of other users…)…. the comparator/matching module may compare between the current ad-hoc user profile, and one or more previously-stored user profiles that are stored in the database” —Novick at ¶ [0463]; “A match is indicative of the identity of the computer user” —Novick at ¶ [0267]; Novick at ¶¶ [0181], [0187], [0268] and [0381]; and “statistical correlation, or statistically-significant correlation, or any other type of relation or indication or matching between two parameters or between groups of values” —Novick at ¶ [0382]); 
comparing the current action metric to the one or more stored action metrics associated with the master user account (e.g., “differentiating among users of a computerized service or among users of an electronic device” —Novick at ¶ [0024]; “comparator/matching module may compare or match, between: (i) values of user-specific features that are extracted in a current user session (or user interaction), and (ii) values of respective previously-captured or previously-extracted user-specific features (of the current user, and/or of other users…)…. the comparator/matching module may compare between the current ad-hoc user profile, and one or more previously-stored user profiles that are stored in the database” —Novick at ¶ [0463]; Novick at ¶¶ [0181], [0187], [0268] and [0381]; and “statistical correlation, or statistically-significant correlation, or any other type of relation or indication or matching between two parameters or between groups of values” —Novick at ¶ [0382]); and 
determining the matching sub-user account based on the comparison between the current action metric and the one or more stored action metrics (e.g., “differentiating among users of a computerized service or among users of an electronic device” —Novick at ¶ [0024]; “comparator/matching module may compare or match, between: (i) values of user-specific features that are extracted in a current user session (or user interaction), and (ii) values of respective previously-captured or previously-extracted user-specific features (of the current user, and/or of other users…)…. the comparator/matching module may compare between the current ad-hoc user profile, and one or more previously-stored user profiles that are stored in the database” —Novick at ¶ [0463]; Novick at ¶¶ [0181], [0187], [0268] and [0381]; and “A match is indicative of the identity of the computer user” —Novick at ¶ [0267]).

Regarding Claim 7, Novick discloses the method of claim 6, wherein the one or more stored action metrics comprises a plurality of stored action metrics and wherein each of the plurality of stored action metrics corresponds to a respective sub-user account associated with the master user account (e.g., “differentiating among users of a computerized service or among users of an electronic device” —Novick at ¶ [0024]; “multiple user profiles, corresponding to various users of the computerized service. A user may have a single stored profile; or a user may have multiple stored profiles that correspond to multiple usage sessions of that user (e.g., across multiple days; or across multiple usage sessions that begin with a log-in…)” —Novick at ¶ [0461]; “user-specific profiles which may comprise cognitive and…behavioral user-specific traits” —Novick at ¶ [0561]; “differentiate or distinguish between: an authorized user versus an unauthorized user; …a first authorized user and a second authorized user (e.g., husband and wife accessing a joint bank account; or two managers…accessing a business bank account); a first authorized user and a second, unauthorized, user (e.g., a parent accessing a bank account; and a son or daughter using the banking website after the parent has left the computing device without logging-out); and/or for other user identity detection purposes, user identity verification purposes, user authentication purposes, security purposes, fraud detection purposes, fraud mitigation purposes, or the like” —Novick at ¶ [0223]; “two users using one computing device” —Novick at ¶ [0621]; “comparator/matching module may compare or match, between: (i) values of user-specific features that are extracted in a current user session (or user interaction), and (ii) values of respective previously-captured or previously-extracted user-specific features (of the current user, and/or of other users…)…. the comparator/matching module may compare between the current ad-hoc user profile, and one or more previously-stored user profiles that are stored in the database” —Novick at ¶ [0463]; “A match is indicative of the identity of the computer user” —Novick at ¶ [0267]; and Novick at ¶¶ [0181], [0187], [0268] and [0381]).

Regarding Claim 8, Novick discloses the method of claim 7, wherein when the current action metric is equal to or within a defined threshold of an action metric of the plurality of stored action metrics, the matching sub-user account is determined to be a sub-user account corresponding to that action metric (e.g., “differentiating among users of a computerized service or among users of an electronic device” —Novick at ¶ [0024]; “multiple user profiles, corresponding to various users of the computerized service. A user may have a single stored profile; or a user may have multiple stored profiles that correspond to multiple usage sessions of that user (e.g., across multiple days; or across multiple usage sessions that begin with a log-in…)” —Novick at ¶ [0461]; “user-specific profiles which may comprise cognitive and…behavioral user-specific traits” —Novick at ¶ [0561]; “differentiate or distinguish between: an authorized user versus an unauthorized user; …a first authorized user and a second authorized user (e.g., husband and wife accessing a joint bank account; or two managers…accessing a business bank account); a first authorized user and a second, unauthorized, user (e.g., a parent accessing a bank account; and a son or daughter using the banking website after the parent has left the computing device without logging-out); and/or for other user identity detection purposes, user identity verification purposes, user authentication purposes, security purposes, fraud detection purposes, fraud mitigation purposes, or the like” —Novick at ¶ [0223]; “two users using one computing device” —Novick at ¶ [0621]; “comparator/matching module may compare or match, between: (i) values of user-specific features that are extracted in a current user session (or user interaction), and (ii) values of respective previously-captured or previously-extracted user-specific features (of the current user, and/or of other users…)…. the comparator/matching module may compare between the current ad-hoc user profile, and one or more previously-stored user profiles that are stored in the database” —Novick at ¶ [0463]; “A match is indicative of the identity of the computer user” —Novick at ¶ [0267]; Novick at ¶¶ [0181], [0187], [0268] and [0381]; “statistical correlation, or statistically-significant correlation, or any other type of relation or indication or matching between two parameters or between groups of values” —Novick at ¶ [0382]; “…output score greater than a threshold value may be used (alone, or in combination with other biometric traits and/or other authentication measures) as an indication that the current user is the genuine user; whereas an output score lower than the threshold value may be used (alone, or in combination with other biometric traits and/or other authentication measures) as an indication that the current user is not the genuine user.” —Novick at ¶ [0392]; and “a pre-defined threshold value to which one or more parameter values may be compared” —Novick at ¶ [0863]).

Regarding Claim 9, Novick discloses the method of claim 1, further comprising: sending the user activity data and the sub-user account ID to a server for use in generating targeted advertisement offers (e.g., Novick at ¶¶ [0619], [0690] and [0781]).

Regarding Claim 10, Novick discloses the method of claim 1, further comprising: prior to attaching the sub-user account ID of the matching sub-user account to the user activity data, sending the user activity data without any user ID to a server for use in generating targeted advertisement offers, wherein the user activity data includes one of a session ID and a timestamp (e.g., Novick at ¶¶ [0039], [0619], [0690] and [0781]); and after attaching the sub-user account ID of the matching sub-user account to the user activity data, sending the sub-user account ID together with the one of the session ID and the timestamp to the server (e.g., Novick at ¶¶ [0037], [0039], [0460], [0619], [0690] and [0781]).

Regarding Claim 11, Novick discloses the method of claim 1, further comprising: receiving new user activity data and new user biometric data associated with the master user account (e.g., Novick at ¶¶ [0381], [0575] and [0622]–[0627]); and deleting the new activity data responsive to determining that the new user biometric data does not match an action metric stored in association with the master user account (e.g., ad-hoc profile or temporary profile — “short-term memory to temporarily store the received inputs” and “create a current or ad-hoc user profile that characterizes the user-specific features that are currently exhibited in the current session of user interactions” —Novick at ¶¶ [0176] and [0462] respectively; and Novick at ¶¶ [0149], [0381], [0575], [0622]–[0627] and [0663]).

Regarding Claim 12, Novick discloses a system comprising: a processing device in communication with a memory storage, the processing device configured to execute instructions stored in the memory storage to cause the system (e.g., Figure 1 of Novick) to perform respective processes/steps as recited in Claim 1, and, therefore, Claim 12 is rejected on the same basis(es) as applied above with respect to Claim 1. 

Claim 13 recites substantially similar subject matter to that of Claim 4 and, therefore, Claim 13 is rejected on the same basis(es) as Claim 4.

Claims 14-19 recite substantially similar subject matter to that of respective Claims 6-11 and, therefore, Claims 14-19 are rejected on the same basis(es) as applied above regarding Claims 6-11, respectively.

Regarding Claim 20, Novick discloses a non-transitory computer readable medium having stored thereon instructions for processing user activity data associated with a master user account, the instructions including machine executable code which when executed by at least one processor, causes the at least one processor (e.g., Figure 1 of Novick) to perform respective processes/steps as recited in Claim 1, and, therefore, Claim 20 is rejected on the same basis(es) as applied above with respect to Claim 1. 


Conclusion
The following references are considered pertinent to Applicant's disclosure, and are being made of record albeit the references are not relied upon as a basis for rejection in this Office action:
U.S. Patent No. 8,285,658 of Kellas-Dicks (hereinafter “Kellas-Dicks”) for “detecting sharing of electronic or online accounts based on grouping of data samples that include keyboard input timing factors and optionally secondary factors. The data samples can be received from various computers having various keyboards of a certain type and may be input by more than one user. The data samples are grouped based on distances and ratios of mathematical combinations of distances between input timing of key events such as dwell and flight time, as well as optionally based on at least one secondary factor related to the keyboard input timing factors. Example secondary factors include a time of day of the input; and/or a machine identification, location, and IP address of the computer used to input the sample” —Kellas-Dicks.
U.S. Patent Application Publication No. 2020/0045044 of Avi Turgeman (hereinafter “Turgeman ‘044”) for “differentiating between users of a computerized service…. A method includes: …monitoring the user interactions during task performance; extracting a user-specific behavioral characteristic, and utilizing it as a factor in user authentication. The task requires the user to perform on-screen operations via a touch-screen or touchpad or mouse or other input unit of the electronic device, or to move in space or tilt in space the entirety of the electronic device in a way that causes inputting of the secret data-item” —Abstract of Turgeman ‘044.
U.S. Patent Application Publication No. 2018/0349583 of Avi Turgeman (hereinafter “Turgeman ‘583”) for “determining or estimating personal characteristics of a user … detecting user identity, differentiating between users of a computerized service…. A method includes monitoring interactions monitoring interactions of a particular user with an input-unit of an electronic device and with an entirety of the electronic device; analyzing the interactions; and based on analysis of the monitored interactions….” —Abstract of Turgeman ‘583.
U.S. Patent Application Publication No. 2018/0034850 of Avi Turgeman (hereinafter “Turgeman ‘850”) for “detecting identity of a user of an electronic device, for determining whether or not an electronic device is being used by a fraudulent user, and/or for differentiating or distinguishing between (or among) users of a computerized service or between (or among) users of an electronic device” —Summary of Turgeman ‘850; and “behavioral profile and/or behavioral signature and/or behavioral features and/or behavioral characteristics that are derived or deduced or extracted from unique characteristics of user interactions via one or more input units of an electronic device (e.g., touch-screen, keyboard, mouse, touch-pad, or the like) which are monitored, tracked and analyzed” —Summary of Turgeman ‘850.
U.S. Patent Application Publication No. 2017/0221064 of Avi Turgeman et al. (hereinafter “Turgeman ‘064”) for “DIFFERENTIATING AMONG USERS BASED ON USER-SPECIFIC PAGE NAVIGATION SEQUENCE” —Title of Turgeman ‘064.
U.S. Patent Application Publication No. 2017/0140279 of Avi Turgeman et al. (hereinafter “Turgeman ‘279”) for “DETECTING USER IDENTITY BASED ON MOTOR-CONTROL LOOP MODEL” —Title of Turgeman ‘279.
U.S. Patent Application Publication No. 2009/0049555 of Cho et al. (hereinafter “Cho”) for “analyzes the keystroke dynamics pattern information stored in the user authentication information database 120 to determine whether the account is shared, and then, to estimate the number of users who share the account…. the sharing detection analyzer 130 may use measurement of how much the keystroke dynamics pattern information is dispersed, and/or how many clusters of the keystroke dynamics pattern there are. For example, the measurement of degree of dispersion may include Adjusted Within-Cluster Scatter (ASW), and the estimation of an optimum number of clusters may use Gaussian Mixture Model (GMM)…” —Cho at ¶ [0036].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mathew Syrowik whose telephone number is 313-446-4862.  The examiner can normally be reached on Monday through Thursday 7:30 AM to 6:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 517-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information of published applications may be obtained from either Private PAIR or Public PAIR.  Status information of unpublished applications is only available through Private PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mathew R. Syrowik/Primary Examiner, Art Unit 3682